Opinion issued January 14, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-20-00220-CV
                           ———————————
                        TIMOTHY SHELBY, Appellant
                                        V.
                      DEERBROOK FOREST, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1150375


                         MEMORANDUM OPINION

      Appellant, Timothy Shelby, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief). Appellant filed his notice of appeal on

March 11, 2020. The clerk’s record was filed with the Court on March 13, 2020,

and no reporter’s record was taken. As a result, appellant’s brief was due on April
30, 2020. See TEX. R. APP. P. 38.6. Pursuant to the Court’s May 19, 2020 en banc

order extending time to file briefs, the deadline for filing appellant’s brief was

extended to June 30, 2020. However, no brief was filed.

      On July 6, 2020, appellant was notified by the Court that his appeal was

subject to dismissal if he did not file his brief or a motion to extend time to file a

brief within ten days. See TEX. R. APP. P. 38.8(a) (governing failure of appellant to

file brief), 42.3(b) (allowing involuntary dismissal of appeal for want of

prosecution), 42.3(c) (allowing involuntary dismissal of case for failure to comply

with order of this Court). Despite the Court’s notice that this appeal was subject to

dismissal, appellant has not adequately responded.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 42.3(b), (c); 43.2(f). All pending motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Goodman, Landau, and Guerra.




                                          2